Citation Nr: 1213984	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarve Ortiz



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 9, 1970 to February 26, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) dated in October 2007 and April 2008, which, in relevant part, continued the denial of the benefit sought on appeal.

The Veteran's expert witness, Dr. Jose Arturo Juarve Ortiz, testified on his behalf at a hearing before a Decision Review Officer (DRO) in April 2009.  A transcript of that hearing is of record.

The Board notes that the Veteran originally claimed entitlement to service connection for a nervous condition and his claim was adjudicated as a claim of entitlement to service connection for schizophrenia.  Additionally, the record reflects additionally psychiatric diagnoses, to include depression and anxiety.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder as set forth on the title page.

The issues of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  See May 2008 opinion from Dr. Juarve Ortiz.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and therefore, it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, on the merits, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be notified if any further action is required on his part.


FINDINGS OF FACT

1.  In a September 1977 decision, the Board upheld the RO's severance of service connection for a psychiatric disorder.

2.  In March 1992, the RO reopened the Veteran's claim of entitlement to service connection for a nervous disorder and subsequently denied his claim on the merits.  The Veteran was notified of this decision by letter dated March 23, 1992.  He did not perfect an appeal.  

3.  The evidence submitted since the March 1992 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).


2.  Additional evidence submitted since the March 1992 rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, and remands it for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist is not necessary.

The Veteran was originally granted entitlement to service connection for anxiety neurosis with alopecia areata in a January 1972 rating decision.  In a February 1976 rating decision, the RO proposed to severe the Veteran's entitlement to service connection based on the conclusion that the granting of service connection for anxiety neurosis, in the January 1972 rating decision, constituted clear and unmistakable error.  In reaching this conclusion, the RO contended that the Veteran's service treatment records (STRs) and his separation examination were silent as to any findings of a nervous condition.  The RO finalized the severance of service connection for a nervous condition in a May 1976 rating decision.  The Veteran perfected an appeal of this decision.  In a September 1977 decision, the Board upheld the RO's severance of service connection for a psychiatric disorder.

In January 1991, the Veteran filed a petition to reopen his claim of entitlement to service connection for a schizophrenia condition.  In a March 1992 rating decision, the RO reopened the Veteran's claim and subsequently denied him service connection for a nervous disorder.  The RO recognized that the Veteran's service connection claim now dealt with the diagnosis of a psychosis, but concluded that no evidence of psychosis was shown until 1977, and thus not within a presumptive period following the Veteran's discharge from service.  The RO notified the Veteran of that decision in a letter dated March 23, 1992.  The Veteran did not appeal that decision.  Therefore, the March 1992 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed a subsequent petition to reopen his service connection claim in June 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the March 1992 denial of the Veteran's claim of entitlement to service connection for a nervous disorder (claimed as a schizophrenia condition), the evidence of record included the Veteran's STRs; VA treatment records dated from June 1971 to May 1991; VA examinations dated in September 1971, October 1971, August 1974, June 1976, December 1982, November 1985, and December 1991; the transcript from the Veteran's October 1988 hearing before a DRO; and the September 1984 decision of an administrative law judge with respect to the Veteran claim for benefits from the Social Security Administration (SSA).  

Evidence obtained since the March 1992 rating decision includes the following: VA treatment records dated from February 2004 to January 2008, revealing ongoing treatment for the Veteran's psychiatric conditions; an opinion from Dr. Juarve Ortiz, dated in May 2008, revealing his belief that the Veteran's mental condition began while he was on active duty; the transcript from the April 2009 DRO hearing, wherein Dr. Juarve Ortiz, the Veteran's expert witness, testified that the symptoms the Veteran reportedly experienced during his active service were the initial symptoms of schizophrenia, and that his present mental health condition is related to his active service.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the final March 1992 denial, the evidence of record did not contain a medical opinion specifically relating the Veteran's mental health condition to his active service; that is, an opinion describing the relationship between his post-service mental health conditions and diagnosed psychiatric disorders, to include schizophrenia, and his reported in-service symptoms.  Most notably, the evidence received following the March 1992 rating decision provides a nexus opinion relating the Veteran's mental health conditions to his active service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a nervous condition, is reopened



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, the Board notes that the claims file contains multiple references to the Veteran's application for SSA benefits, including a favorable decision of an administrative law judge regarding his appeal of the denial of SSA benefits.  To date, however, a complete copy of the Veteran's SSA records, to include evidentiary material, has not been associated with the claims file.  The Board notes that the possibility that SSA records could contain evidence relevant to the Veteran's current claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Board notes that Dr. Juarve Ortiz specifically testified at the Veteran's DRO hearing as an expert witness and not as his treating physician.  In this regard, the Board notes that Dr. Juarve Ortiz did not make a current diagnosis with respect to the Veteran's psychiatric disorder, but instead cited diagnoses made previous to the pendency of the Veteran's current claim.  Similarly, while VA treatment records dated immediately prior to and since the filing of the Veteran's current claim indicate that the Veteran has a current diagnosis of depression and anxiety, they do not make a specific diagnosis of schizophrenia.  Accordingly, the Board finds that the Veteran should be afforded a new and contemporaneous VA psychiatric examination in order to ascertain any and all of the Veteran's current psychiatric diagnoses.  

Finally, as this case is being remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

2.  Obtain a complete copy of the psychiatric treatment records from the VA Healthcare System in San Juan, Puerto Rico, dated since February 1971.  Any response received should be memorialized in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the doctor in conjunction with the examination.  The doctor should indicate that this has been accomplished.  All necessary tests and studies should be conducted.

The doctor should diagnose and describe any acquired psychiatric disorders found to be present that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

For each currently diagnosed acquired psychiatric disorder, the doctor must express an opinion as to whether it is at least as likely as not (50% or greater probability) that any such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's noted in-service alopecia areata and his complaints of frequent trouble sleeping and nervous trouble in February 1971.  

The doctor must also express an opinion as to whether it is at least as likely as not (50% or greater probability) that a psychosis was manifest within one year of the Veteran's separation form service, i.e., between February 1971 and February 1972.  

In providing these opinions, the doctor should specifically address the Veteran's complaints of frequent trouble sleeping and nervous trouble during service in February 1971; the numerous records of treatment for a psychiatric disorder beginning shortly after the Veteran's separation from service in February 1971 and continuing to the present time; and the opinion and testimony provided by Dr. Juarve Ortiz that the Veteran's in-service alopecia areata and alleged anxiety were the initial symptoms of his later diagnosed schizophrenia and that the Veteran's current mental health conditions began during his active service.  

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


